                           Case 1:18-cr-00488-LTS Document 70 Filed 02/24/20 Page 1of1

Federal Defenders                                                                               Southern District
                                                                52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                         Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                           Souchern D1smc1 of Neu· York
!Jarid F. Patton                                                                                 Je1111ifer L. Brmrn
Executii·e Director                                                                              Auorne:;-in-Chi:rrge
011</. l ltomer-111-<   'hie/
                                                                                              ....   _______ _·---                         --
                                                                February 24,· ~tgbc SDNY
        BY ECF AND BY FAX
        Honorable Laura Taylor Swain                                             DOCUMJ:NT
        United States District Court                                             ~LECTRONICALLY FILED
        Southern District of New Yark                                            DOC#:    ~~~~~~--...:.:.._..:__


        500 Pearl Street
                                                                                . DATE FILED:          _..__'f-'-'--z_,,.l.:....i"+...=.:·~:.:....:(_
        New York, NY 10007                                                     L.


         Re:            United States v. Jesse Rodriguez,
                        18 Cr. 488 (LTS)

        Dear Judge Swain:

              I write to request permission for Dr. Thomas Marc Pabon, and any other
        psychologist or psychiatrist retained by the Federal Defenders of New York, to visit
        my client Jesse Rodriguez while he is in the custody of the U.S. Marshals Service.

               Thomas Marc Pabon, Ph.D., is a licensed clinical psychologist and
        neuropsychologist that has been retained by defense counsel to conduct a
        reevaluation of Mr. Rodriguez. Although the Marshals have before approved Dr.
        Pabon to meet with Mr. Rodriguez without a Court order, they now repre'sent that
        they require one.

               Accordingly, I hereby request that the Court order that Dr. Pabon, and any
        other psychologist or psychiatrist retained by the Federal Defenders in connection
        with Mr. Rodriguez's criminal defense, be permitted to meet with Mr. Rodriguez
        upon request for the purpose of conducting interviews and evaluations. I further
        request that Dr. Pabon be afforded legal visiting privileges, including having the
        door closed during his evaluation, and that he be permitted to bring pencils, pens,
        paper, test booklets, a stopwatch, and any other testing materials he requires into
        the facility housing Mr. Rodriguez for the purpose of conducting the
        interviews/evaluations, subject to security screening.
      ~ r~qvt: s+s- aN.. ~tt+t;(. fctl.A~
                                                                Respectfully submitted,
      ~ttruJ.lrs k.Us+ f>rav: t!.... ltlM-h'~                    /s/
      1AAn:M'l4'li'il ( lV\~~ ML.Uc~                            Clay H. Kaminsky
      liC4\.St. J.A CO t.t«-hl~)'-to it-'( vc:; M.S             Assistant Federal Defender
         (V\    OJL\111._V\ll..   -1--tk v\S1"k.                (212) 417-8749
                    SO ORDERED:
